Title: Abigail Adams to James Lovell, 8 January 1782
From: Adams, Abigail
To: Lovell, James


     
      
       Braintree 8? January 1782
      
     
     Yes I have been Sick confined to my chamber with a slow fever. I have been unhappy through anxiety for my dear Boy, and still am apprehensive of our terrible coast should he come upon it, besides the tormenting cruizers infest our Bay with impuinity and take every thing. You have heard I suppose that the passengers all left the Ship and went to Bilboa upon Gillions abusive treatment of them. My Son was arrived there the day the vessel which brought the News sailed, since which time have heard nothing from thence. The sympathetick part you took in my suposed loss, bespeaks a feeling Heart. I thank Heaven I have not yet been called to taste the bitter cup.
     Your kind endeavours have at last happily succeeded and the Boxes have arrived in safety, all the articles in much better Situation than I expected. The contents agree with your former invoice tho not with Mr. A——s memorandom—the china came all safe, one plate and Glass excepted, which for such a journey is trifling indeed. I shall acknowledge General Lincolns kind attention by a few lines to him.
     You Query why Portia has not written to you as usual. The real reason was that she was perplexed. The character which she supposed she had in former times corresponded with, was that of a Man of Honour in publick and in private Life, sincere in his professions a Strickt observer of his vows, faithfull to his promisses—in one word a Moral and a Religious Man. Shall the cruel tongue of Slander impeach and abuse this character by reporting that the most sacred of vows is voilated, that a House of bad fame is the residence, and a Mistress the Bosom associate. Truth is the one thing wanting to forever withhold a pen.
     An infamous falsehood I would believe it. My reason for inquiring a character was founded upon the report. Sure I am I sought it not. Since the recept of your last, I have endeavourd to come at the report in such a manner as should give you Satisfaction, this is the reason why I have delayed writing but as I did not chuse to inquire but in a transient manner, I have not been able to obtain it. I observed to you in my last that Massachusets air was necessary for you. I still think so, as it would be the most effectual way to silence the abuse which for near a year has circulated. I know your former reasons will recur and perhaps with more force than ever. Indeed I pitty you. If cruelly used, my Heart Bleads for your troubles, and for your real and substantial misfortunes. I suppose I know your meaning.
     Post conveyances are so doubtfull and have been so dangerous that I cannot write freely neither upon publick or private affairs.
     You had as good be in Europe as Pensilvana for all the intelligence we have from Congress. No journals, no news papers and very few Letters pass. Deans is taking great Latitudes, one would think him a pensioned hireling by his Letters. Would to Heaven that the whole of his Letters could be proved as false as the greater part of them, but are there not some Sorrowfull Truths?
     
     Sir
     
      Janry 8. 1782
     
     Whilst I acknowledge your kind attention to a couple of Boxes in which I was interested and which you was kind enough to forward with Safety by your waggon to Boston, I would not omit congratulating you upon your late honorable appointment which gives universal Satisfaction in your native State at the same time that it demonstrates the Sense which your Country entertain of your meritorious Services. It gives a pleasing prospect to those who wish her prosperity to see those advanced to office whos virtue and independant Spirit have uniformly shone from the begining of this unhappy contest.
    